                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

SIDNEY WELCH AND
SHAUNA WELCH, Individually and
on behalf of M.W., a Minor                                                               PLAINTIFFS

V.                                                             CAUSE NO. 3:18CV208-DMB-JMV

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                                       DEFENDANT


                             ORDER SEALING FILINGS
                    AND REQUIRING REFILING IN REDACTED FORM

        The Complaint [1] in this matter was filed in contravention of Rule 5.2 of the Federal

Rules of Civil Procedures. Pursuant to Rule 5.2, a party making a filing with the Court may

only include a minor’s initials. FED.R.CIV.P. 5.2(a)(3). Because the style of the case

contained in the Complaint includes the full name of a person alleged to be a minor, this

document will be sealed. Further, all documents filed subsequently that include the full name

of the minor will be sealed, and these documents, along with the Complaint, must be submitted

to the Clerk in redacted form for refiling in accordance with Rule 5.2 within 5 business days of

this date.


        THEREFORE, IT IS ORDERED:

        1.    That the Clerk shall forthwith SEAL the following documents: [1], [2], [3], [4], [6],
             [7], [8], [9], [10], [11], [12], [13], [14], [15], [16], [17], [18].

        2. That the filing party of documents [1], [3], [4], [6], [7], [8], [9], [10], [11], [12], [13],
           [14], [15], [16], [17], and [18] must, within 5 business days of this date, submit to
           the Clerk (as opposed to filing) a redacted version of that document that complies
           with the requirements of Rule 5.2(a)(3).

        3. That the Clerk shall, immediately upon receipt, docket the redacted version of the
           documents as attachments to their sealed counterparts, but as fully accessible by the
           public.
4. That with respect to documents [2] and [8], the Clerk shall, on a copy of the

   document, mark through the name of the minor, leaving only the minor’s initials, and

   docket the redacted copy in accordance with the instructions in 3 above.

5. That all future filings in this case must comply with Rule 5.2(a)(3), and counsel

   must ensure that their respective offices are aware of the requirements of this order.

6. That the parties are warned that failure to timey comply with this order may subject

   the filer to appropriate sanctions.

SO ORDERED this 4th day of January, 2019.



                                 /s/ Jane M. Virden
                                 U. S. MAGISTRATE JUDGE




                                         2
